COLLIER, C. J.
By the act of 27th January, 1845, cited for the plaintiff in error, the corporate authorities of the town of Greensboro’, are invested with authority to provide for regulating and licensing retailers of spiritous liquors, within the corporate limits of the town, and the exclusive right of granting such license, prescribing the sum to be paid therefor, annulling and prohibiting the same upon good and sufficient complaint being made against any person or persons holding such license, reserving however to the state and county, in all cases where the intendant and council may choose to grant license, the taxes by the laws of the state imposed, to be collected from such retailers as the corporate authorities may think proper to license. The same enactment gives to the intendant jurisdiction to hear and determine all controversies, or matters growing out of the orders, regulations and ordinances of the intendant and council; such as fines, forfeitures, and penalties inflicted, &c.: Provided, that in all oases where the amount of the fine, &c., shall exceed two dollars, the party aggrieved may appeal to the circuit court.
On the 13th March, 1845, the intendant and council passed an ordinance, declaring that any person who shall have obtained a license from the county court, may retail spiritous liquors in the town until the first day of Jánuary thereafter : Provided, he shall pay one hundred dollars, and receive a license from the secretary, under the order of the board. The same ordinance requires a certain oath to be taken, and enacts, that if any person shall retail spiritous liquors in the town, without complying with its requisitions, he shall pay the sum of twenty dollars, to he recovered with costs.
An ordinance was passed on the same day, declaring the *343tax that should be levied on certain objects; and on the 8th May, 1845, this ordinance was so amended, as to require all licensed retailers in the corporation to pay a tax of ten dollars. This tax it was admitted had been paid by the defendants. The defendants had been licensed as retailers by the county court of Greene, in July, 1844, and again in August, 1845 — they had retailed spiritous liquors in the town in September of the last named year, without obtaining license as required,by the ordinance of March. The question submitted is, whether the payment of the tax under the ordinance of May, and the renewed license by the county court authorized the defendants to retail within the corporate limits of the town ?
As a municipal regulation, it is competent for an incorporated town or city, when authorized by its charter, to require one who is licensed to retail spiritous liquors by the county court to purchase from the corporate authorities the privilege of retailing within its limits. 6 Ala. R. 899. The act of January, 1845, in most explicit terms, confers the power to enact the ordinance of March, and it is not denied by the defendants.
It is argued for the plaintiffs, that the ordinance of May, levying a tax of ten dollars on retailers, was intended to apply to such only as had obtained a license from the county court previous to January. The terms of the ordinance do not, we incline to think, sustain this argument; but the fair interpretation of both ordinances, taken together, is, that the one prior in time, required the retailer to obtain a license from the intendant and council, and the latter without reference to the time when he was licensed by the county court, imposed a tax, as an additional charge on his business. These conclusions seem to us altogether clear upon their mere statement.
The plaintiff does not deny, that the license by the county court, in July, 1844, authorized the defendants to retail in the town, while it continued operative. What we have said will indicate, that when that license was renewed, in August 1845, one should have been obtained in the manner the or*344dinance of March prescribes, in order to exempt the defendants from its penalty.
Whether it was competent to impose a tax upon retailers whom the corporation had licensed, it is unnecessary to inquire, for conceding that the ordinance which imposes, it is void, it cannot in any manner affect the ordinance which requires a license to be obtained. And upon no principle of construction can it operate as an implied repeal of it. The consequence is, that the judgment of the circuit court is reversed, and the cause remanded.